As filed with the Securities and Exchange Commission on August 29, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-PX Annual Report of Proxy Voting Record of Registered Management Investment Company Investment Company Act file number: 811-21421 NEUBERGER BERMAN REAL ESTATE SECURITIES INCOME FUND INC. (Exact Name of the Registrant as Specified in Charter) 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices – Zip Code) Registrant's telephone number, including area code: (212) 476-8800 Robert Conti Chief Executive Officer and President Neuberger Berman Real Estate Securities Income Fund Inc. c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 Arthur Delibert, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006-1600 (Names and Addresses of agents for service) Date of fiscal year end: October 31 Date of reporting period: July 1, 2012 to June 30, 2013 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31, of each year, containing the registrant’s proxy voting record for the most recent twelve-month period ended, June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4).The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained on Form N-PX unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden of the Secretary, Securities and Exchange Commission, treet, NE, Washington DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Proxy Voting Record. Neuberger Berman Real Estate Securities Income Fund Inc. 07/01/2012 - 06/30/2013 American Assets Trust Inc. Ticker Security ID: Meeting Date Meeting Status AAT CUSIP 024013104 06/13/2013 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ernest S. Rady Mgmt For For For Elect John W. Chamberlain Mgmt For For For Elect Larry E. Finger Mgmt For For For Elect Duane A. Nelles Mgmt For Withhold Against Elect Thomas S. Olinger Mgmt For For For Elect Robert S. Sullivan Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For American Assets Trust, Inc. Ticker Security ID: Meeting Date Meeting Status AAT CUSIP 024013104 07/10/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ernest Rady Mgmt For For For Elect John Chamberlain Mgmt For For For Elect Larry Finger Mgmt For For For Elect Alan Gold Mgmt For For For Elect Duane Nelles Mgmt For For For Elect Thomas Olinger Mgmt For For For Elect Robert Sullivan Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Annaly Capital Management, Inc. Ticker Security ID: Meeting Date Meeting Status NLY CUSIP 035710409 05/23/2013 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Kevin P. Brady Mgmt For For For 2 Elect E. Wayne Nordberg Mgmt For Against Against 3 Elect Kevin G. Keyes Mgmt For For For 4 Elect John H. Schaefer Mgmt For For For 5 Management Externalization Mgmt For For For 6 Advisory Vote on Executive Compensation Mgmt For Against Against 7 Ratification of Auditor Mgmt For For For Apollo Commercial Real Estate Finance, Inc. Ticker Security ID: Meeting Date Meeting Status ARI CUSIP 03762U105 05/02/2013 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Douglas D. Abbey Mgmt For For For Elect Joseph F. Azrack Mgmt For For For Elect Mark C. Biderman Mgmt For For For Elect Alice Connell Mgmt For For For Elect Eric L. Press Mgmt For Withhold Against Elect Michael E. Salvati Mgmt For For For Elect Stuart A. Rothstein Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For AvalonBay Communities, Inc. Ticker Security ID: Meeting Date Meeting Status AVB CUSIP 053484101 05/22/2013 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Glyn F. Aeppel Mgmt For For For Elect Alan B. Buckelew Mgmt For For For Elect Bruce A. Choate Mgmt For For For Elect John J. Healy, Jr. Mgmt For For For Elect Timothy J. Naughton Mgmt For For For Elect Lance R. Primis Mgmt For For For Elect Peter S. Rummell Mgmt For For For Elect H. Jay Sarles Mgmt For For For Elect W. Edward Walter Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Increase of Authorized Common Stock Mgmt For For For Boston Properties, Inc. Ticker Security ID: Meeting Date Meeting Status BXP CUSIP 101121101 05/21/2013 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Zoe Baird Budinger Mgmt For Against Against 2 Elect Carol B. Einiger Mgmt For For For 3 Elect Jacob A. Frenkel Mgmt For For For 4 Elect Joel I. Klein Mgmt For For For 5 Elect Douglas T. Linde Mgmt For For For 6 Elect Matthew J. Lustig Mgmt For For For 7 Elect Alan J. Patricof Mgmt For For For 8 Elect Owen D. Thomas Mgmt For For For 9 Elect Martin Turchin Mgmt For Against Against 10 Elect David A. Twardock Mgmt For For For 11 Elect Mortimer B. Zuckerman Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For Against Against 13 Ratification of Auditor Mgmt For For For Brookfield Office Properties Inc. Ticker Security ID: Meeting Date Meeting Status BPO CUSIP 112900105 04/25/2013 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William T. Cahill Mgmt For For For Elect Christie J.B. Clark Mgmt For For For Elect Richard B. Clark Mgmt For For For Elect Jack L. Cockwell Mgmt For For For Elect Dennis H. Friedrich Mgmt For For For Elect Michael Hegarty Mgmt For For For Elect Brian W. Kingston Mgmt For For For Elect Paul J Massey Jr. Mgmt For For For Elect F. Allan McDonald Mgmt For For For Elect Robert L. Stelzl Mgmt For For For Elect John E. Zuccotti Mgmt For For For 2 Appointment of Auditor and Authority to Set Fees Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For Against Against 4 Amendment to the 1990 Share Option Plan Mgmt For For For 5 New Share Option Plan Mgmt For For For CBL & Associates Properties, Inc. Ticker Security ID: Meeting Date Meeting Status CBL CUSIP 124830100 05/13/2013 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stephen D. Lebovitz Mgmt For For For Elect Thomas J. DeRosa Mgmt For For For Elect Matthew S. Dominski Mgmt For For For Elect Kathleen M. Nelson Mgmt For For For Elect Winston W. Walker Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For Corporate Office Properties Trust Ticker Security ID: Meeting Date Meeting Status OFC CUSIP 22002T108 05/09/2013 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Jay H. Shidler Mgmt For For For 2 Elect Clay W. Hamlin, III Mgmt For For For 3 Elect Thomas F. Brady Mgmt For For For 4 Elect Robert L. Denton Mgmt For For For 5 Elect Elizabeth A. Hight Mgmt For For For 6 Elect David M. Jacobstein Mgmt For For For 7 Elect Steven D. Kesler Mgmt For For For 8 Elect Richard Szafranski Mgmt For For For 9 Elect Roger A. Waesche, Jr. Mgmt For For For 10 Elect Kenneth D. Wethe Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For For For Cousins Properties Incorporated Ticker Security ID: Meeting Date Meeting Status CUZ CUSIP 222795403 05/07/2013 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Tom G. Charlesworth Mgmt For For For Elect James D. Edwards Mgmt For For For Elect Lawrence L. Gellerstedt, III Mgmt For For For Elect Lillian C. Giornelli Mgmt For For For Elect S. Taylor Glover Mgmt For For For Elect James H. Hance, Jr. Mgmt For For For Elect William P. Payne Mgmt For For For Elect R. Dary Stone Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Ratification of Auditor Mgmt For For For Digital Realty Trust, Inc. Ticker Security ID: Meeting Date Meeting Status DLR CUSIP 253868103 05/01/2013 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Dennis E. Singleton Mgmt For For For 2 Elect Michael F. Foust Mgmt For For For 3 Elect Laurence A. Chapman Mgmt For For For 4 Elect Kathleen Earley Mgmt For For For 5 Elect Ruann F. Ernst Mgmt For For For 6 Elect Kevin J. Kennedy Mgmt For For For 7 Elect William G. LaPerch Mgmt For For For 8 Elect Robert H. Zerbst Mgmt For For For 9 Ratification of Auditor Mgmt For For For 10 Advisory Vote on Executive Compensation Mgmt For For For EastGroup Properties Inc. Ticker Security ID: Meeting Date Meeting Status EGP CUSIP 277276101 05/29/2013 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect D. Pike Aloian Mgmt For For For Elect H.C. Bailey, Jr. Mgmt For For For Elect Hayden C. Eaves, III Mgmt For For For Elect Fredric H. Gould Mgmt For For For Elect David H. Hoster II Mgmt For For For Elect Mary E. McCormick Mgmt For For For Elect David M. Osnos Mgmt For For For Elect Leland R. Speed Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 2013 Equity Incentive Plan Mgmt For Against Against EPR Properties Ticker Security ID: Meeting Date Meeting Status EPR CUSIP 26884U109 05/15/2013 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Barrett Brady Mgmt For For For Elect Peter C. Brown Mgmt For For For Elect Thomas M. Bloch Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Amendment to the 2007 Equity Incentive Plan Mgmt For Against Against 4 Ratification of Auditor Mgmt For For For Equity One, Inc. Ticker Security ID: Meeting Date Meeting Status EQY CUSIP 294752100 05/09/2013 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Cassel Mgmt For Withhold Against Elect Cynthia Cohen Mgmt For For For Elect Neil Flanzraich Mgmt For Withhold Against Elect Chaim Katzman Mgmt For Withhold Against Elect Peter Linneman Mgmt For Withhold Against Elect Galia Maor Mgmt For For For Elect Jeffrey Olson Mgmt For For For Elect Dori Segal Mgmt For Withhold Against Elect David Fischel Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For Against Against 4 Approve transaction of other business if properly presented Mgmt For Against Against Essex Property Trust, Inc. Ticker Security ID: Meeting Date Meeting Status ESS CUSIP 297178105 05/14/2013 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Keith R. Guericke Mgmt For For For Elect Issie N. Rabinovitch Mgmt For Withhold Against Elect Thomas E. Randlett Mgmt For For For 2 Repeal of Classified Board Mgmt For For For 3 2013 Stock Award and Incentive Compensation Plan Mgmt For For For 4 2013 Employee Stock Purchase Plan Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Advisory Vote on Executive Compensation Mgmt For For For Federal Realty Investment Trust Ticker Security ID: Meeting Date Meeting Status FRT CUSIP 313747206 05/01/2013 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jon E. Bortz Mgmt For For For Elect David W. Faeder Mgmt For For For Elect Kristin Gamble Mgmt For For For Elect Gail P. Steinel Mgmt For For For Elect Warren M. Thompson Mgmt For For For Elect Joseph S. Vassalluzzo Mgmt For For For Elect Donald C. Wood Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For HCP, Inc. Ticker Security ID: Meeting Date Meeting Status HCP CUSIP 40414L109 04/25/2013 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect James F. Flaherty III Mgmt For For For 2 Elect Christine N. Garvey Mgmt For For For 3 Elect David B. Henry Mgmt For For For 4 Elect Lauralee E. Martin Mgmt For For For 5 Elect Michael D. McKee Mgmt For For For 6 Elect Peter L. Rhein Mgmt For For For 7 Elect Kenneth B. Roath Mgmt For For For 8 Elect Joseph P. Sullivan Mgmt For For For 9 Ratification of Auditor Mgmt For For For 10 Advisory Vote on Executive Compensation Mgmt For For For Health Care Reit, Inc. Ticker Security ID: Meeting Date Meeting Status HCN CUSIP 42217K106 05/02/2013 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect William C. Ballard, Jr. Mgmt For For For 2 Elect George L. Chapman Mgmt For For For 3 Elect Thomas J. DeRosa Mgmt For For For 4 Elect Jeffrey H. Donahue Mgmt For For For 5 Elect Peter J. Grua Mgmt For For For 6 Elect Fred S. Klipsch Mgmt For For For 7 Elect Sharon M. Oster Mgmt For For For 8 Elect Jeffrey R. Otten Mgmt For For For 9 Elect Judith C. Pelham Mgmt For For For 10 Elect R. Scott Trumbull Mgmt For For For 11 Advisory Vote on Executive Compensation Mgmt For Against Against 12 Ratification of Auditor Mgmt For For For Highwoods Properties, Inc. Ticker Security ID: Meeting Date Meeting Status HIW CUSIP 431284108 05/15/2013 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas W. Adler Mgmt For For For Elect Gene H. Anderson Mgmt For For For Elect Edward J. Fritsch Mgmt For For For Elect David J. Hartzell Mgmt For For For Elect Sherry A. Kellett Mgmt For For For Elect Mark F. Mulhern Mgmt For For For Elect L. Glenn Orr, Jr. Mgmt For Withhold Against Elect O. Temple Sloan, Jr. Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For Kimco Realty Corporation Ticker Security ID: Meeting Date Meeting Status KIM CUSIP 49446R109 04/30/2013 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Milton Cooper Mgmt For For For Elect Philip E. Coviello Mgmt For For For Elect Richard G. Dooley Mgmt For Withhold Against Elect Joe Grills Mgmt For For For Elect David B. Henry Mgmt For For For Elect F. Patrick Hughes Mgmt For For For Elect Frank Lourenso Mgmt For For For Elect Colombe M. Nicholas Mgmt For For For Elect Richard Saltzman Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Ratification of Auditor Mgmt For For For Liberty Property Trust Ticker Security ID: Meeting Date Meeting Status LRY CUSIP 531172104 05/09/2013 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Frederick F. Buchholz Mgmt For For For Elect Thomas C. DeLoach, Jr. Mgmt For For For Elect Katherine E. Dietze Mgmt For For For Elect Daniel P. Garton Mgmt For For For Elect William P. Hankowsky Mgmt For For For Elect M. Leanne Lachman Mgmt For For For Elect David L. Lingerfelt Mgmt For Withhold Against Elect Stephen D. Steinour Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Ratification of Auditor Mgmt For For For LTC Properties, Inc. Ticker Security ID: Meeting Date Meeting Status LTC CUSIP 502175102 05/21/2013 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Andre C. Dimitriadis Mgmt For For For Elect Boyd W. Hendrickson Mgmt For For For Elect Edmund C. King Mgmt For For For Elect Devra G. Shapiro Mgmt For For For Elect Wendy L. Simpson Mgmt For For For Elect Timothy J. Triche Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For Macerich Company Ticker Security ID: Meeting Date Meeting Status MAC CUSIP 554382101 05/30/2013 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Douglas D. Abbey Mgmt For For For 2 Elect Dana K. Anderson Mgmt For For For 3 Elect Arthur M. Coppola Mgmt For For For 4 Elect Edward C. Coppola Mgmt For For For 5 Elect Fred S. Hubbell Mgmt For For For 6 Elect Diana M. Laing Mgmt For For For 7 Elect Stanley A. Moore Mgmt For For For 8 Elect Mason G. Ross Mgmt For For For 9 Elect William P. Sexton Mgmt For For For 10 Elect Andrea M. Stephen Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For For For 13 Amendment to the Employee Stock Purchase Plan Mgmt For For For Mid-America Apartment Communities, Inc. Ticker Security ID: Meeting Date Meeting Status MAA CUSIP 59522J103 05/21/2013 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect H. Eric Bolton, Jr. Mgmt For For For Elect Alan B. Graf, Jr. Mgmt For For For Elect Ralph Horn Mgmt For For For Elect Philip W. Norwood Mgmt For For For Elect W. Reid Sanders Mgmt For For For Elect William B. Sansom Mgmt For For For Elect Gary Shorb Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Ratification of Auditor Mgmt For For For Omega Healthcare Investors, Inc. Ticker Security ID: Meeting Date Meeting Status OHI CUSIP 681936100 06/06/2013 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Edward Lowenthal Mgmt For For For Elect Stephen D. Plavin Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 2013 Stock Incentive Plan Mgmt For For For Piedmont Office Realty Trust Inc. Ticker Security ID: Meeting Date Meeting Status PDM CUSIP 720190206 05/22/2013 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect W. Wayne Woody Mgmt For For For Elect Michael R. Buchanan Mgmt For For For Elect Wesley E. Cantrell Mgmt For For For Elect William H. Keogler, Jr. Mgmt For For For Elect Frank C. McDowell Mgmt For For For Elect Donald A. Miller Mgmt For For For Elect Raymond G. Milnes, Jr. Mgmt For For For Elect Donald S. Moss Mgmt For For For Elect Jeffrey L. Swope Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For Prologis Ticker Security ID: Meeting Date Meeting Status PLD CUSIP 74340W103 05/02/2013 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Hamid R. Moghadam Mgmt For For For 2 Elect George L. Fotiades Mgmt For For For 3 Elect Christine N. Garvey Mgmt For For For 4 Elect Lydia H. Kennard Mgmt For For For 5 Elect J. Michael Losh Mgmt For Against Against 6 Elect Irving F. Lyons III Mgmt For For For 7 Elect Jeffrey L. Skelton Mgmt For For For 8 Elect D. Michael Steuert Mgmt For For For 9 Elect Carl B. Webb Mgmt For For For 10 Elect William D. Zollars Mgmt For For For 11 Advisory Vote on Executive Compensation Mgmt For Against Against 12 Ratification of Auditor Mgmt For For For Public Storage Ticker Security ID: Meeting Date Meeting Status PSA CUSIP 74460D109 05/09/2013 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ronald L. Havner, Jr. Mgmt For For For Elect Tamara Hughes Gustavson Mgmt For For For Elect Uri P. Harkham Mgmt For For For Elect B. Wayne Hughes, Jr. Mgmt For Withhold Against Elect Avedick B. Poladian Mgmt For For For Elect Gary E. Pruitt Mgmt For For For Elect Ronald P. Spogli Mgmt For For For Elect Daniel C. Staton Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For Rayonier Inc. Ticker Security ID: Meeting Date Meeting Status RYN CUSIP 754907103 05/16/2013 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect C. David Brown II Mgmt For For For 2 Elect John E. Bush Mgmt For For For 3 Elect Thomas I. Morgan Mgmt For For For 4 Re-Approval of the Material Terms under the Non-Equity Incentive Plan Mgmt For For For 5 Advisory Vote on Executive Compensation Mgmt For For For 6 Ratification of Auditor Mgmt For For For Regency Centers Corporation Ticker Security ID: Meeting Date Meeting Status REG CUSIP 758849103 05/07/2013 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Martin E. Stein, Jr. Mgmt For For For Elect Raymond L. Bank Mgmt For For For Elect C. Ronald Blankenship Mgmt For For For Elect Alvin R. Carpenter Mgmt For For For Elect J. Dix Druce, Jr. Mgmt For For For Elect Mary Lou Fiala Mgmt For For For Elect Douglas S. Luke Mgmt For For For Elect David P. O'Connor Mgmt For For For Elect John C. Schweitzer Mgmt For For For Elect Brian M. Smith Mgmt For For For Elect Thomas G. Wattles Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Ratification of Auditor Mgmt For For For RLJ Lodging Trust Ticker Security ID: Meeting Date Meeting Status RLJ CUSIP 74965L101 05/02/2013 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Robert Johnson Mgmt For For For 2 Elect Thomas Baltimore Jr. Mgmt For For For 3 Elect Evan Bayh Mgmt For For For 4 Elect Nathaniel Davis Mgmt For For For 5 Elect Robert La Forgia Mgmt For For For 6 Elect Glenda McNeal Mgmt For For For 7 Elect Joseph Ryan Mgmt For For For 8 Ratification of Auditor Mgmt For For For 9 Advisory Vote on Executive Compensation Mgmt For For For Simon Property Group, Inc. Ticker Security ID: Meeting Date Meeting Status SPG CUSIP 828806109 05/14/2013 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Melvyn E. Bergstein Mgmt For For For 2 Elect Larry C. Glasscock Mgmt For For For 3 Elect Karen N. Horn Mgmt For Against Against 4 Elect Allan B. Hubbard Mgmt For For For 5 Elect Reuben S. Leibowitz Mgmt For For For 6 Elect Daniel C. Smith Mgmt For For For 7 Elect J. Albert Smith, Jr. Mgmt For For For 8 Advisory Vote on Executive Compensation Mgmt For Against Against 9 Ratification of Auditor Mgmt For For For Sovran Self Storage, Inc. Ticker Security ID: Meeting Date Meeting Status SSS CUSIP 84610H108 05/22/2013 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert J. Attea Mgmt For For For Elect Kenneth F. Myszka Mgmt For For For Elect Anthony P. Gammie Mgmt For For For Elect Charles E. Lannon Mgmt For For For Elect James R. Boldt Mgmt For For For Elect Stephen R. Rusmisel Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For Starwood Property Trust, Inc. Ticker Security ID: Meeting Date Meeting Status STWD CUSIP 85571B105 05/02/2013 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard D. Bronson Mgmt For For For Elect Jeffrey F. DiModica Mgmt For For For Elect Jeffrey G. Dishner Mgmt For Withhold Against Elect Camille J. Douglas Mgmt For For For Elect Boyd W. Fellows Mgmt For For For Elect Barry S. Sternlicht Mgmt For For For Elect Strauss Zelnick Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Amendment to Equity Plan Mgmt For Against Against Tanger Factory Outlet Centers, Inc. Ticker Security ID: Meeting Date Meeting Status SKT CUSIP 875465106 05/17/2013 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Jack Africk Mgmt For For For 2 Elect William G. Benton Mgmt For For For 3 Elect Bridget Ryan Berman Mgmt For For For 4 Elect Donald G. Drapkin Mgmt For For For 5 Elect Thomas J. Reddin Mgmt For For For 6 Elect Thomas E. Robinson Mgmt For For For 7 Elect Allan L. Schuman Mgmt For For For 8 Elect Steven B. Tanger Mgmt For For For 9 Ratification of Auditor Mgmt For For For 10 Advisory Vote on Executive Compensation Mgmt For For For Urstadt Biddle Properties Inc. Ticker Security ID: Meeting Date Meeting Status UBA CUSIP 917286106 03/21/2013 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Catherine U. Biddle Mgmt For For For Elect Willing L. Biddle Mgmt For For For Elect E. Virgil Conway Mgmt For For For Elect Robert J. Mueller Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Increase of Authorized Common Stock Mgmt For Against Against 4 Amendment to the Charter to Permit Board to Set Number of Authorized Shares Mgmt For Against Against 5 Amendment to Charter to Remove Supermajority Requirement Mgmt For For For 6 Amendment to the Restricted Stock Award Plan Mgmt For For For Ventas, Inc. Ticker Security ID: Meeting Date Meeting Status VTR CUSIP 92276F100 05/16/2013 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Debra A. Cafaro Mgmt For For For 2 Elect Douglas Crocker, II Mgmt For For For 3 Elect Ronald G. Geary Mgmt For For For 4 Elect Jay M. Gellert Mgmt For For For 5 Elect Richard I. Gilchrist Mgmt For For For 6 Elect Matthew J. Lustig Mgmt For For For 7 Elect Douglas M. Pasquale Mgmt For For For 8 Elect Robert D. Reed Mgmt For For For 9 Elect Sheli Z. Rosenberg Mgmt For For For 10 Elect Glenn J. Rufrano Mgmt For For For 11 Elect James D. Shelton Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Advisory Vote on Executive Compensation Mgmt For For For 14 Shareholder Proposal Regarding Retention of Shares ShrHoldr Against Against For 15 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against 16 Shareholder Proposal Regarding Compensation in the Event of a Change in Control ShrHoldr Against Against For 17 Shareholder Proposal Regarding Tax Gross-Up Payments ShrHoldr Against For Against Vornado Realty Trust Ticker Security ID: Meeting Date Meeting Status VNO CUSIP 929042109 05/23/2013 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Candace K. Beinecke Mgmt For Withhold Against Elect Robert P. Kogod Mgmt For Withhold Against Elect David Mandelbaum Mgmt For Withhold Against Elect Richard R. West Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against For Against 5 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against 6 Shareholder Proposal Regarding Declassification of the Board ShrHoldr Against For Against Westfield Group Ticker Security ID: Meeting Date Meeting Status WDC CINS Q97062105 05/29/2013 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Remuneration Report Mgmt For For For 3 Re-elect Frank P. Lowy Mgmt For For For 4 Re-elect Brian M. Schwartz Mgmt For For For 5 Re-elect Roy L. Furman Mgmt For For For 6 Re-elect Peter K. Allen Mgmt For For For 7 Elect Mark G. Johnson Mgmt For For For 8 Authorise Board to Repurchase Securities Mgmt For For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Neuberger Berman Real Estate Securities Income Fund Inc. By: /s/ Robert Conti Robert Conti Chief Executive Officer and President Date:August 29, 2013
